0
1




    ,


    I
Zion.Claude A. Ef;llW$s, page 2


              Is5will mt            atte;r,pt         t* qwte or dlsours all phases
        phi        OtitliId         ifi     tfI@     WtribitS      QttaCh0d         t0    J%W      l??ttW,
                                           - _     ._




         '?i'o
            have coriaidercd
                           the Texas l3~euploynsntC?ompenasa-
tlon law RO emoted by the 3rd Gallad Se:;siosof the (Gr,th)
Legislatureelldsince amndod for the Ictwtion of the le&s-
l&tion in the furthertmoooi a fibto unrxzp,lo~ontinauranoe
PI&n.   Sect;ion        li    (I)     of     the     GT3.&$ar?.l    4xlact,7Grr’c        aiia   krtlcle
&%ib4(1)       oaatalns this adzorrition:
Hon. Glaude A. Viilll~s,page 5


limitationsplaced in Article'522lbcan be re1s.d or chsnged-
only by the Legiislaturcof Texas. Section 1 of Article 5221b,
supra, provides statu”